
	
		I
		112th CONGRESS
		2d Session
		H. R. 6565
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable tax credit for certain expenses of applying to graduate
		  school.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Leadership Invests in the
			 Future Through Helping Individuals Gain Higher Education and Retraining Act of
			 2012 or as the LIFT HIGHER Act of 2012.
			(b)FindingsCongress
			 finds the following:
				(1)The median student loan debt for students
			 who graduated from college between 2006 and 2010 is $20,000.
				(2)Application fees
			 for individual schools range from $40 to $140. The cost of taking the Graduate
			 Record Exam once is $150. Law school admission test preparation courses cost
			 upwards of $1,500. These costs make it difficult for many students to apply to
			 graduate school and discourage others from doing so.
				(3)The percentage of
			 Americans with graduate degrees is continuing to rise, with 10.9% of the
			 population having graduate degrees as of 2011.
				(4)Persons with
			 advanced degrees earn on average $3.2 million in their lifetime compared to
			 those holding a bachelors degree who earn about $2.27 million.
				(5)It is in the
			 national interest to have highly educated citizenry.
				(6)University
			 education is the best and most effective way to obtain professional training
			 and skills.
				2.Refundable tax
			 credit for graduate school application expenses
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 36B the following new section:
				
					36C.Credit for
				graduate school application expenses
						(a)Allowance of
				creditIn the case of a
				specified graduate school applicant, there shall be allowed as a credit against
				the tax imposed by this subtitle for such taxable year an amount equal to the
				qualified graduate school application expenses paid or incurred by such
				applicant during such taxable year.
						(b)Limitations
							(1)Dollar
				limitationThe amount allowable as a credit under subsection (a)
				with respect to any individual for any taxable year shall not exceed the excess
				of $500 over the aggregate amount of the credits allowable under subsection (a)
				with respect to such individual for all prior taxable years.
							(2)Limitation based
				on modified adjusted gross income
								(A)In
				generalThe amount allowable as a credit under subsection (a)
				(determined without regard to this paragraph and after the application of
				paragraph (1)) for the taxable year shall be reduced (but not below zero) by
				the amount which bears the same ratio to the amount which is so allowable
				as—
									(i)the excess (if
				any) of—
										(I)the taxpayer’s
				modified adjusted gross income for such taxable year, over
										(II)$60,000 ($120,000
				in the case of a joint return), bears to
										(ii)$5,000.
									(B)Modified
				adjusted gross incomeFor purposes of subparagraph (A), the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
								(c)Specified
				graduate school applicantFor purposes of this section, the term
				specified graduate school applicant means any individual who
				applies to an eligible educational institution (as defined in section
				25A(f)(2)) for acceptance into a program of post­bac­ca­lau­re­ate study
				leading to a graduate degree from such institution.
						(d)Qualified
				graduate school application expensesFor purposes of this
				section, the term qualified graduate school application expenses
				means amounts paid or incurred—
							(1)as an application
				fee with respect to applying for the program of study referred to in subsection
				(c),
							(2)as a fee for
				taking any test which is required in connection with applying for such program
				of study,
							(3)for study and
				preparation materials (whether printed or electronic) for any test referred to
				in paragraph (2), or
							(4)for tutorial and
				preparation services for any test referred to in paragraph (2) if such services
				are provided by a person approved or licensed under State law to provide such
				services.
							(e)Credit not
				allowed to individuals who can be claimed as dependentsNo credit
				shall be allowable under subsection (a) with respect to any individual with
				respect to whom a deduction under section 151 is allowable to another taxpayer
				for a taxable year beginning in the calendar year in which the taxable year
				referred to in subsection (a)
				begins.
						.
			(b)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 6211(b)(4) of such Code is amended by inserting 36C, 
			 after 36B,.
				(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36C, after 36B,.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
				
					
						Sec. 36C. Credit for graduate school application
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
